           Case 1:18-cv-12150-JMF Document 50 Filed 08/01/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

NICHOLE ADAMS-FLORES, individually and on behalf
of all others similarly situated,
                                                                        NOTICE OF MOTION TO
                                                             Plaintiff, DISMISS THE FIRST
                                                                        AMENDED COMPLAINT IN
                              -against-                                 PART

THE CITY OF NEW YORK, NEW YORK CITY 18-CV-12150 (JMF)
DEPARTMENT OF CORRECTIONS, HEALTH &
HOSPITAL CORPORATION, CYNTHIA BRANN,
Commissioner of Dept. of Corrections, PATSY YANG,
Chief Operating Officer of Correctional Health Services,
ROSS MACDONALD, Chief of Medicine, JEFF
THAMKITTIKASEM, former Chief of Staff of Dept. of
Corrections, and MARTIN MURPHY, former Chief of
Department of Dept. of Corrections,

                                                          Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the accompanying Declaration of Kerrin A

Bowers, dated August 1, 2019, and the exhibit annexed thereto, the Memorandum of Law in

Support of Defendants’ Motion to Dismiss the First Amended Complaint in Part, dated August 1,

2019, and upon all the papers and proceedings previously had herein, defendants will move this

Court at the United States Courthouse for the Southern District of New York, 40 Foley Square,

New York, New York, before the Honorable Jesse M. Furman, United States District Judge, on a

date and time to be decided by the Court, for a judgment, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, partially dismissing the First Amended Complaint against

defendants on the ground that the First Amended Complaint fails to state a claim upon which

relief can be granted, and granting such other and further relief that this Court deems just and

proper.
          Case 1:18-cv-12150-JMF Document 50 Filed 08/01/19 Page 2 of 3



               PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Civ. P. 26(c),

defendants respectfully request that discovery be stayed pending the Court’s decision of this

motion.

               PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Civ. P. 6(c) and

Local Civil Rule 6.1(b), opposition papers, if any, must be served and filed on or before August

15, 2019, and reply papers, if any, are to be served and filed on or before August 22, 2019.

Date:          New York, New York
               August 1, 2019


                                             ZACHARY W. CARTER
                                             Corporation Counsel of the
                                               City of New York
                                             Attorney for Defendants
                                             100 Church Street, Room 2-139
                                             New York, New York 10007
                                             (212) 356-2473
                                             kbowers@law.nyc.gov


                                             By:                       /s/
                                                     Kerrin A. Bowers
                                                     Assistant Corporation Counsel



To:     Frederick K. Brewington, Esq.
        Law Offices of Frederick K. Brewington
        556 Peninsula Blvd.
        Hempstead, New York 11550
        Attorneys for Plaintiff
        (Via ECF)




                                              -2-
Case 1:18-cv-12150-JMF Document 50 Filed 08/01/19 Page 3 of 3

       18-CV-12150 (JMF)
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK

       NICHOLE ADAMS-FLORES, individually and on behalf
       of all others similarly situated,

                                                                                        Plaintiff,

                                               -against-

       THE CITY OF NEW YORK, et al.,

                                                                                   Defendants.


              NOTICE OF MOTION TO DISMISS THE FIRST
                  AMENDED COMPLAINT IN PART

                              ZACHARY W. CARTER
                     Corporation Counsel of the City of New York
                              Attorney for Defendants
                          100 Church Street, Room 2-139
                         New York, New York 10007-2601

                            Of Counsel: Kerrin A. Bowers
                            Telephone: (212) 356-2473
                            Matter No.: 2018-095785
       Due and timely service is hereby admitted.

       Dated: New York, New York............................................2019

       Signed: ..........................................................................................

       Attorney for ....................................................................................




                                                  -3-
